Title: From George Washington to John Hancock, 12 August 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Camp at Cross Roads [Pa.]Augt 12th 1777.

General Newcomb having informed me, that he had collected a body of about five hundred Jersey Militia at Woodberry, I have desired him to endeavour to keep them together while matters remain in their present uncertainty and suspense, and to employ them in whatever works may be carrying on at Bilingsport, or Redbank, for the defence of the river. I mention this, that if it shall be thought proper, Mr Du Coudray may be directed to call for the assistance of those Militia accordingly. I have the honor to be With much respect Sir Your most Obedt servant

Go: Washington

